                                                                        I
                                                                        !
                                                                        I     \
                                                                                  FILED
                                                                        I     \ OCT 3 0 20'19
                                                   ' :l)'i'll'ERK
                                                              L-------         - ---·
                                                                     ' ' 1 ,,~1ti 1CT COUHT
                          UNITED STATES DISTRICT Co st~f~      ER"J C;$ ~ f~ ,CT. ci F ch LI F OVi Ni,'\
                      SOUTHERN DISTRICT OF CALIF                                                 O[PUT'




 UNITED STATES OF AMERICA,
                                   Plaintiff,         Case No. 18CR4961-JAH

                    vs.


 ENRIQUE GALINDO-DELGADO,                             JUDGMENT AND ORDER OF
                                                      DISMISSAL OF
                                Defendant.·           INFORMATION, EXONERATE
                                                      BOND AND RELEASE OF
                                                      PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    10/30/2019
                                                                    . rawford
                                                   United States Magistrate Judge
